ACCEPTED
                                                                                                  03-14-00403-CR
                                                                                                          6458990
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                        WES MAU                                             8/12/2015 10:45:03 AM
                                                                                                JEFFREY D. KYLE
                               Criminal District Attorney                                                  CLERK
                               Hays County Government Center
                                712 South Stagecoach, Suite 2057
                                   San Marcos, Texas 78666
                               (512)393-7600 FAX (512)393-2246                 FILED IN
                                                                        3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        8/12/2015 10:45:03 AM
                                                                            JEFFREY D. KYLE
                                                                                 Clerk
August 12, 2015

Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711


RE:    Robert Ritz vs. State
       03-14-00403-CR



Dear Mr. Kyle,

Please be advised that Mr. Brian Erskine will be appearing before the Court on September 23,
2015 at 9:00 a. m. to present oral argument in the above-mentioned case. Should you have any
questions, please contact our office.


                                                   Best regards,




                                                   Wes Mau
                                                   Criminal District Attorney
                                                   712 S. Stagecoach Trail, Suite 2057
                                                   San Marcos, Texas 78666
                                                   Ph: (512) 393-7600 / Fax: (512) 393-2246
                                                   State Bar No.: 0074539
                                                   wes.mau@co.hays.tx.us
                                                   Attorney for the State

Cc:    Linda Icenhauer-Ramirez
       1103 Nueces
       Austin, Texas 78701
       ljir@aol.com